DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 10/29/20, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a method of manufacturing a photonic device of the claimed invention.

Drawings
3.	The drawings, filed on 10/29/20, are objected.
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
5.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
6.	Claims 1-18 are allowed.
7.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a method of manufacturing a photonic device, the method comprising the steps of forming the first region comprising a SiGe region with a varying germanium content that varies within the SiGe region so that a first germanium concentration at a first position within the SiGe region proximate an upper surface of the SiGe region is different from a second germanium concentration at a second position within the SiGe region further from the upper surface than the first position; and forming a second region having a second doping type over the substrate, the first region and the second region contacting to form a vertical PN junction, in combination with other recited limitations in the claim.  
Claims 2-5 depend from claim 1.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 6. Specifically, the prior art fails to disclose a method of manufacturing a photonic device, the method comprising the steps of forming an opening in the mask layer to expose a surface of the substrate; epitaxially growing a silicon germanium block on the exposed surface through the opening; diffusing the silicon germanium block to form a silicon germanium region comprising a 
Claims 7-10 depend from claim 6.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 11. Specifically, the prior art fails to disclose a method of manufacturing a photonic device, the method comprising the steps of annealing the silicon germanium block to form a silicon germanium region comprising a varying germanium concentration in the substrate; forming a ridge separated by a first trench in a first region of the substrate and a second trench in a second region of the substrate, the ridge including the silicon germanium region, the first trench being formed against a sidewall of the silicon germanium region, the second region contacting the first region; doping the first region and the silicon germanium region with a doping of a first doping type; and doping the second region with a doping of a second doping type, in combination with other recited limitations in the claim.  
Claims 12-18 depend from claim 11.


	Poon et al. (US 2017/0254955 A1) disclose a method of fabricating a P-N junction in a silicon (Si) structure, the method comprising: implanting a first dopant species over a first portion of the Si structure including a first edge of the Si structure; deep implanting a second dopant species over a second portion of the Si structure including a second edge of the Si structure opposed to the first edge but excluding the first edge.
	Chong et al. (US 2020/0057197 A1) teach an integrated photonic device comprising at least a first integrated photonic component supported by a substrate extending substantially in a plane of the device and optically isolating cladding facing the first integrated photonic component.
	Baehr-Jones et al. (US 9638942-B2) disclose an optical modulator semiconductor device comprises an optical waveguide comprising a p-type region of semiconductor material fabricated in the optical waveguide, the p-type region having a p-type contact terminal; and an n-type region of semiconductor material fabricated in the optical waveguide.
	However, none of the references, either taken singly or in combination with each other, teaches a method of manufacturing a photonic device of the claimed invention.
	Thus, there is no reason or motivation for one of ordinary skill in the art to use the prior art of record to make the invention of claims 1-18.
	Claims 1-18 are therefore allowed.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/JENNIFER DOAN/Primary Examiner, Art Unit 2883